 Case 5:19-cv-01546-JGB-SHK Document 82 Filed 03/25/20 Page 1 of 10 Page ID #:930



 1   Timothy P. Fox (CA Bar 157750)
     tfox@creeclaw.org
 2   Elizabeth Jordan*
 3
     ejordan@creeclaw.org
     Maria del Pilar Gonzalez Morales
 4   (CA Bar 308550)
     pgonzalez@creeclaw.org
 5   CIVIL RIGHTS EDUCATION AND
     ENFORCEMENT CENTER
 6   1245 E. Colfax Avenue, Suite 400
     Denver, CO 80218
 7   Tel: (303) 757-7901
     Fax: (303) 872-9072
 8
     Lisa Graybill*                             Stuart Seaborn (CA Bar 198590)
 9   lisa.graybill@splcenter.org                sseaborn@dralegal.org
10   Jared Davidson*                            Melissa Riess (CA Bar 295959)
     jared.davidson@splcenter.org               mriess@dralegal.org
11   SOUTHERN POVERTY LAW                       DISABILITY RIGHTS ADVOCATES
     CENTER                                     2001 Center Street, 4th Floor
12   201 St. Charles Avenue, Suite 2000         Berkeley, California 94704
     New Orleans, Louisiana 70170               Tel: (510) 665-8644
13   Tel: (504) 486-8982                        Fax: (510) 665-8511
     Fax: (504) 486-8947
14

15

16
     Attorneys for Plaintiffs (continued on next page)

17                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
18                        EASTERN DIVISION – RIVERSIDE
19
     FAOUR ABDALLAH FRAIHAT, et al.,               Case No.: 19-cv-01546-JGB(SHKx)
20
                          Plaintiffs,
21                 v.                              CORRECTED DECLARATION
                                                   OF JARED DAVIDSON IN
22                                                 SUPPORT OF PLAINTIFFS’
     U.S. IMMIGRATION AND CUSTOMS
23   ENFORCEMENT, et al.,                          UNOPPOSED MOTION FOR
                                                   LEAVE
24
                          Defendants.
                                                   Date: March 24, 2020
25

26

27

28
  Case 5:19-cv-01546-JGB-SHK Document 82 Filed 03/25/20 Page 2 of 10 Page ID #:931
     33870051.1


 1                                             Mark Mermelstein (CA Bar 208005)
                                               mmermelstein@orrick.com
 2 William F. Alderman (CA Bar 47381)          ORRICK, HERRINGTON &
   walderman@orrick.com                        SUTCLIFFE LLP
 3 Jake Routhier (CA Bar 324452)               777 South Figueroa Street
 4 jrouthier@orrick.com
   ORRICK, HERRINGTON &
                                               Suite 3200
                                               Los Angeles, CA 90017
 5 SUTCLIFFE LLP                               Tel: (213) 629-2020
   405 Howard Street                           Fax: (213) 612-2499
 6 San Francisco, CA 94105
   Tel: (415) 773-5700                         Leigh Coutoumanos**
 7 Fax: (415) 773-5759                         lcoutoumanos@willkie.com
                                               WILLKIE FARR &
 8 Michael W. Johnson**                        GALLAGHER LLP
   mjohnson1@willkie.com                       1875 K Street NW, Suite 100
 9 Dania Bardavid**                            Washington, DC 20006
   dbardavid@willkie.com                       Tel: (202) 303-1000
10 Jessica Blanton**                           Fax: (202) 303-2000
11 jblanton@willkie.com
   Joseph Bretschneider**                      Shalini Goel Agarwal
12 jbretschneider@willkie.com                  (CA Bar 254540)
   WILLKIE FARR &                              shalini.agarwal@splcenter.org
13 GALLAGHER LLP                               SOUTHERN POVERTY LAW
   787 Seventh Avenue                          CENTER
14 New York, NY 10019                          106 East College Avenue
   Tel: (212) 728-8000                         Suite 1010
15 Fax: (212) 728-8111                         Tallahassee, FL 32301
                                               Tel: (850) 521-3024
16 Maia Fleischman*                            Fax: (850) 521-3001
17 maia.fleischman@splcenter.org
   SOUTHERN POVERTY LAW
18 CENTER
   2 South Biscayne Boulevard
19 Suite 3750
   Miami, FL 33131
20 Tel: (786) 347-2056
   Fax: (786) 237-2949
21
   Christina Brandt-Young*
22 cbrandt-young@dralegal.org
   DISABILITY RIGHTS
23 ADVOCATES
24 655 Third Avenue, 14th Floor
   New York, NY 10017
25 Tel: (212) 644-8644
   Fax: (212) 644-8636
26
27 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
28 **Pro Hac Vice Application Forthcoming
 Case 5:19-cv-01546-JGB-SHK Document 82 Filed 03/25/20 Page 3 of 10 Page ID #:932



 1                    DECLARATION OF JARED DAVIDSON
 2
      1. My name is Jared Davidson, and I am amongst the counsel for Plaintiffs in
 3       the above-referenced case. I am submitting this Declaration in support of
 4
         Plaintiffs’ Motion for Leave to File an Emergency Motion for Provisional
         Class Certification prior to waiting seven days following the parties’ meet
 5       and confer as prescribed by Local Rule 7-3.
 6
      2. In this case, Plaintiffs allege, inter alia, that Defendants fail to provide
 7       adequate medical care in detention facilities run by Immigration and
 8
         Customs Enforcement (“ICE”), thereby placing Plaintiffs and similarly
         situated people at a substantial risk of serious harm. Accordingly, Plaintiffs’
 9       counsel has been carefully monitoring the spread of COVID-19, its
10
         implications for Plaintiffs and the putative class, and ICE’s response.

11    3. On March 20, 2020, Plaintiffs e-mailed Defendants’ counsel to inform them
12       of Plaintiffs’ serious concerns regarding ICE’s inadequate response to the
         COVID-19 pandemic for people in ICE custody. In that communication,
13       Plaintiffs specifically identified numerous deficiencies in ICE’s protocols,
14       including inadequate screening, failure to protect medically vulnerable
         people, and failures to address pre-existing inadequacies concerning staffing
15       and access to medical care.
16
      4. On the same day, Defendants’ counsel responded. In that email, Defendants’
17       merely referred Plaintiffs to a website operated by ICE describing ICE’s
18       guidance. Defendants failed to address Plaintiffs’ serious concerns regarding
         ICE’s inadequate responses, as reflected in their guidance.
19

20    5. On March 23, 2020, Plaintiffs notified Defendants via e-mail that they
         intended to file a motion for emergency relief in light of Defendants’
21       ongoing failure to adequately respond to the threat of COVID-19. Plaintiffs
22       also informed Defendants that they would file an emergency motion for
         class certification on behalf of medically vulnerable people in ICE custody.
23       Plaintiffs inquired whether Defendants would stipulate to class certification
24       or any Fed. R. Civ. P. 23 requirements. Plaintiffs also requested that
         Defendants waive the meet and confer requirement or, in the alternative,
25       waive the seven-day waiting period following a meet and confer.
26
      6. On March 23, 2020, Defendants responded via e-mail that they would be
27       willing to meet and confer the same day. The parties thereafter met and
28       conferred. Plaintiffs again requested that Defendants stipulate to class
         certification or, in the alternative, to any of the requirements of Rule 23.
                                             1
  Case 5:19-cv-01546-JGB-SHK Document 82 Filed 03/25/20 Page 4 of 10 Page ID #:933



 1         Defendants declined to do so at that time. Plaintiffs also requested that
           Defendants waive the 7-day waiting period following the meet and confer in
 2
           light of the emergent issues. Defendants’ counsel represented that they
 3         would inquire with their client.
 4
       7. On March 24, 2020, Plaintiffs inquired via e-mail whether Defendants’
 5        counsel had conferred with their clients to determine whether they would be
 6
          willing to waive the 7-day notice requirement. Defendants responded that
          they do not object to waiving the 7-day notice requirement.
 7

 8
       8. Attached hereto as Exhibit A is copy of the above-described e-mail
          exchanges between the parties.
 9

10
       9. Due to the real and growing threats of COVID-19, Plaintiffs fear that any
          additional delay will magnify the risk of harm—and even death—facing
11        Plaintiffs and the subclass.
12
   I declare under penalty of perjury that the statements above are true and correct to
13 the best of my knowledge and that this declaration was executed on March 24,
14 2020 in New Orleans, Louisiana.

15

16

17                                                Jared Davidson
                                                  Attorney for Plaintiffs
18                                                Southern Poverty Law Center
19                                                T: 504.526.1510
                                                  Jared.Davidson@splcenter.org
20

21

22

23

24

25

26

27

28


                                              2
Case 5:19-cv-01546-JGB-SHK Document 82 Filed 03/25/20 Page 5 of 10 Page ID #:934




         EXHIBIT A
        TO DECLARATION OF JARED DAVIDSON IN SUPPORT OF
            PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE
Case 5:19-cv-01546-JGB-SHK Document 82 Filed 03/25/20 Page 6 of 10 Page ID #:935


   From:                  Jared Davidson
   To:                    Vick, Lindsay (CIV); Sarkany, Sergio F. (CIV); Robins, Jeffrey (CIV); Dichter, Anna L. (CIV)
   Cc:                    Tim Fox; Elizabeth Jordan; Lisa Graybill; Stuart Seaborn; William Alderman
   Subject:               RE: 5:19-cv-01546-JGB-SHK Fraihat et al. v. ICE et al.: Notice of Urgent Concerns re COVID-19
   Date:                  Tuesday, March 24, 2020 3:23:00 PM
   Importance:            High


   Counsel,

   Thank you for your email. We have previously reviewed the Rivera Declaration and this Order. Unfortunately,
   neither extinguishes our very serious concerns about ICE’s ongoing failure to adequately address COVID-19,
   especially for medically vulnerable people. We appreciate your willingness to waive the 7-day requirement. We
   will note that our Motion for Leave is unopposed and also note that Defendants do not object to our filing before
   the 7-day period. Please let me know as soon as possible if you object to this framing.

   Thank you,


                 Jared Davidson he/him/el
                 Senior Staff Attorney | Criminal Justice Reform
                 Southern Poverty Law Center
                 T 504.526.1510
                 jared.davidson@splcenter.org | www.splcenter.org
                 Admitted in Louisiana, New York
   This e-mail and any attachments are confidential and may be protected by legal privilege. If you are not the intended recipient, be aware that any disclosure,
   copying, distribution or use of this e-mail or any attachment is prohibited. If you have received this e-mail in error, please notify The Southern Poverty Law
   Center immediately by returning it to the sender and delete this copy from your system. Thank you for your cooperation.


   From: Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>
   Sent: Tuesday, March 24, 2020 3:13 PM
   To: Jared Davidson <Jared.Davidson@splcenter.org>; Sarkany, Sergio F. (CIV) <Sergio.F.Sarkany@usdoj.gov>;
   Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>; Dichter, Anna L. (CIV) <Anna.L.Dichter@usdoj.gov>
   Cc: Tim Fox <tfox@creeclaw.org>; Elizabeth Jordan <ejordan@creeclaw.org>; Lisa Graybill
   <Lisa.Graybill@splcenter.org>; Stuart Seaborn <sseaborn@dralegal.org>; William Alderman
   <walderman@orrick.com>
   Subject: RE: 5:19-cv-01546-JGB-SHK Fraihat et al. v. ICE et al.: Notice of Urgent Concerns re COVID-19

   CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
   sender and know the content is safe.


   Counsel,

   In an effort to resolve or narrow the issues with respect to your motions, please see the attached Declaration of
   Dr. Ada Rivera Deputy Assistant Director for Clinical Services/Medical Director of the ICE Health Services Corps,
   filed last week in Dawson v. Asher, No. 20-0409-JLR-MAT (W.D. Wash. Mar. 18, 2020). This declaration
   demonstrates that ICE is far from indifferent to the issues that COVID-19 presents and that ICE policies and
   practices continue to be reviewed and revised as conditions change and remain very fluid. The Court in Dawson
   denied the TRO because it found that plaintiffs did not show that they were likely to succeed on the merits or that
   they were likely to face irreparable harm. Specifically, the court noted the lack of support for the proposition that
   detention becomes excessive solely due to the risk of a communicable disease, even one as serious as COVID-19.
   The court further found no evidence of an outbreak at the particular facility at issue or that “Defendants’
   precautionary measures are inadequate to contain such an outbreak or properly provide medical care should it
   occur.” See attached Order at 6.




                                                                         EXHIBIT A
Case 5:19-cv-01546-JGB-SHK Document 82 Filed 03/25/20 Page 7 of 10 Page ID #:936


   Declarations similar to the one attached here are being filed in cases across the country. We wanted to bring this
   to your attention in order to determine whether any of your positions may change in light of our proposed
   evidence.

   Nevertheless, with respect to the meet and confer requirement, we do not object to waiving the 7-day waiting
   period if we are unable to resolve or narrow any issues concerning your imminent motions.

   Regards,

   Lindsay M. Vick
   Trial Attorney
   District Court Section
   Office of Immigration Litigation
   United States Department of Justice
   P.O. Box 868 Ben Franklin Station
   Washington, D.C. 20044
   Tel: 202-532-4023

   From: Jared Davidson <Jared.Davidson@splcenter.org>
   Sent: Tuesday, March 24, 2020 11:54 AM
   To: Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; Sarkany, Sergio F. (CIV) <ssarkany@CIV.USDOJ.GOV>; Robins,
   Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>; Dichter, Anna L. (CIV) <adichter@CIV.USDOJ.GOV>
   Cc: Tim Fox <tfox@creeclaw.org>; Elizabeth Jordan <ejordan@creeclaw.org>; Lisa Graybill
   <Lisa.Graybill@splcenter.org>; Stuart Seaborn <sseaborn@dralegal.org>; William Alderman
   <walderman@orrick.com>
   Subject: RE: 5:19-cv-01546-JGB-SHK Fraihat et al. v. ICE et al.: Notice of Urgent Concerns re COVID-19

   Counsel,

   I am writing to follow-up on Plaintiffs’ request that Defendants agree to waive the 7-day waiting period for the
   filing of motions following a meet and confer. We understand from our conversation yesterday that you intended
   to confer with your clients about this following our meet and confer. We intend to file a Motion for Leave to File
   an Emergency Motion for Provisional Class Certification later today, and we would like to know if we can note that
   Defendants agree to this waiver and therefore are unopposed to the Motion for Leave. Please let us know as soon
   as possible.

   Sincerely,


                  Jared Davidson he/him/el
                  Senior Staff Attorney | Criminal Justice Reform
                  Southern Poverty Law Center
                  T 504.526.1510
                  jared.davidson@splcenter.org | www.splcenter.org
                  Admitted in Louisiana, New York
   This e-mail and any attachments are confidential and may be protected by legal privilege. If you are not the intended recipient, be aware that any disclosure,
   copying, distribution or use of this e-mail or any attachment is prohibited. If you have received this e-mail in error, please notify The Southern Poverty Law
   Center immediately by returning it to the sender and delete this copy from your system. Thank you for your cooperation.


   From: Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>
   Sent: Monday, March 23, 2020 10:20 AM
   To: Jared Davidson <Jared.Davidson@splcenter.org>; Sarkany, Sergio F. (CIV) <Sergio.F.Sarkany@usdoj.gov>;
   Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>; Dichter, Anna L. (CIV) <Anna.L.Dichter@usdoj.gov>



                                                                         EXHIBIT A
Case 5:19-cv-01546-JGB-SHK Document 82 Filed 03/25/20 Page 8 of 10 Page ID #:937


   Cc: Tim Fox <tfox@creeclaw.org>; Elizabeth Jordan <ejordan@creeclaw.org>; Lisa Graybill
   <Lisa.Graybill@splcenter.org>; Stuart Seaborn <sseaborn@dralegal.org>; William Alderman
   <walderman@orrick.com>
   Subject: RE: 5:19-cv-01546-JGB-SHK Fraihat et al. v. ICE et al.: Notice of Urgent Concerns re COVID-19

   CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
   sender and know the content is safe.


   Jared,

   Defendants are not in a position to agree to Plaintiffs’ requests at this time where motions to sever, transfer, and
   dismiss some or all of Plaintiffs’ claims remain pending. Moreover, based on Plaintiffs’ email below and from
   Friday, it is not clear what relief Plaintiffs will seek through an emergency motion or what would be the basis for
   such relief. Likewise, it is not clear what the class of plaintiffs would be that would form the basis for your
   provisional class certification motion. As a result, Defendants cannot agree to waive the meet and confer
   requirement, the waiting period for filing motions, or to stipulate to any of the elements for class certification.

   If Plaintiffs intend to file a motion, we are available to meet and confer today at 3 p.m. ET.

   Regards,

   Lindsay M. Vick
   Trial Attorney
   District Court Section
   Office of Immigration Litigation
   United States Department of Justice
   P.O. Box 868 Ben Franklin Station
   Washington, D.C. 20044
   Tel: 202-532-4023

   From: Jared Davidson <Jared.Davidson@splcenter.org>
   Sent: Sunday, March 22, 2020 2:32 PM
   To: Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; Sarkany, Sergio F. (CIV) <ssarkany@CIV.USDOJ.GOV>; Robins,
   Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>; Dichter, Anna L. (CIV) <adichter@CIV.USDOJ.GOV>
   Cc: Tim Fox <tfox@creeclaw.org>; Elizabeth Jordan <ejordan@creeclaw.org>; Lisa Graybill
   <Lisa.Graybill@splcenter.org>; Stuart Seaborn <sseaborn@dralegal.org>; William Alderman
   <walderman@orrick.com>
   Subject: RE: 5:19-cv-01546-JGB-SHK Fraihat et al. v. ICE et al.: Notice of Urgent Concerns re COVID-19
   Importance: High

   Counsel,

   I write on behalf of the Plaintiffs in the above-referenced matter regarding the issues expressed in our e-mail of
   March 20, 2020 (below).

   As we explained, we are deeply troubled by Defendants’ inadequate responses to the COVID-19 pandemic. Our
   review of ICE’s guidance that you reference below does not extinguish our concerns; in fact, that guidance is
   inadequate for many of the same reasons we assigned in our initial email.

   Accordingly, as a result of ICE’s failure to adequately respond to the emergent and lethal threat of COVID-19,
   Plaintiffs intend to file a motion for emergency relief on behalf of medically vulnerable people and people with
   disabilities in ICE custody. Because these inadequacies imminently threaten not only the named Plaintiffs but also


                                                            EXHIBIT A
Case 5:19-cv-01546-JGB-SHK Document 82 Filed 03/25/20 Page 9 of 10 Page ID #:938


   similarly situated people, we also intend to file an emergency motion for provisional class certification.

   The Local Rules generally require a meet and confer prior to the filing of a motion for class certification. We are
   writing to request that, in light of the urgent and life-threatening consequences of COVID-19, Defendants agree to
   waiving the meet and confer requirement. In the alternative, we request that Defendants meet and confer with
   Plaintiffs tomorrow and waive the waiting period.

   In addition, Plaintiffs request that Defendants stipulate to class certification for these emergency purposes. If
   Defendants are unwilling to stipulate to class certification, please let us know if Defendants will stipulate to any of
   the underlying requirements of Rule 23, such as numerosity. In our view, these issues are not controversial given
   the systemic nature of Plaintiffs’ suit and the generally applicable relief we seek.

   Please let us know as soon as possible.


                  Jared Davidson he/him/el
                  Senior Staff Attorney | Criminal Justice Reform
                  Southern Poverty Law Center
                  T 504.526.1510
                  jared.davidson@splcenter.org | www.splcenter.org
                  Admitted in Louisiana, New York
   This e-mail and any attachments are confidential and may be protected by legal privilege. If you are not the intended recipient, be aware that any disclosure,
   copying, distribution or use of this e-mail or any attachment is prohibited. If you have received this e-mail in error, please notify The Southern Poverty Law
   Center immediately by returning it to the sender and delete this copy from your system. Thank you for your cooperation.


   From: Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>
   Sent: Friday, March 20, 2020 3:26 PM
   To: Jared Davidson <Jared.Davidson@splcenter.org>; Sarkany, Sergio F. (CIV) <Sergio.F.Sarkany@usdoj.gov>;
   Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>; Dichter, Anna L. (CIV) <Anna.L.Dichter@usdoj.gov>
   Cc: Tim Fox <tfox@creeclaw.org>; Elizabeth Jordan <ejordan@creeclaw.org>; Lisa Graybill
   <Lisa.Graybill@splcenter.org>; Stuart Seaborn <sseaborn@dralegal.org>; William Alderman
   <walderman@orrick.com>
   Subject: RE: 5:19-cv-01546-JGB-SHK Fraihat et al. v. ICE et al.: Notice of Urgent Concerns re COVID-19

   CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
   sender and know the content is safe.


   Jared,

   Please review ICE’s current and evolving guidance at https://www.ice.gov/covid19, last updated today. ICE
   continues to update its protocols to remain consistent with CDC guidance. Once you and your team review ICE’s
   guidance, let us know if you continue to have concerns.

   I hope you, your team, and your families are staying safe.

   Regards,

   Lindsay M. Vick
   Trial Attorney
   District Court Section
   Office of Immigration Litigation
   United States Department of Justice
   P.O. Box 868 Ben Franklin Station
   Washington, D.C. 20044


                                                                         EXHIBIT A
Case 5:19-cv-01546-JGB-SHK Document 82 Filed 03/25/20 Page 10 of 10 Page ID #:939


   Tel: 202-532-4023

   From: Jared Davidson <Jared.Davidson@splcenter.org>
   Sent: Friday, March 20, 2020 2:32 PM
   To: Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; Sarkany, Sergio F. (CIV) <ssarkany@CIV.USDOJ.GOV>; Robins,
   Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>; Dichter, Anna L. (CIV) <adichter@CIV.USDOJ.GOV>
   Cc: Tim Fox <tfox@creeclaw.org>; Elizabeth Jordan <ejordan@creeclaw.org>; Lisa Graybill
   <Lisa.Graybill@splcenter.org>; Stuart Seaborn <sseaborn@dralegal.org>; William Alderman
   <walderman@orrick.com>
   Subject: 5:19-cv-01546-JGB-SHK Fraihat et al. v. ICE et al.: Notice of Urgent Concerns re COVID-19
   Importance: High

   Counsel,

   We are writing on behalf of our named Plaintiffs and the putative class they represent to notify you of our urgent
   concerns about ICE’s response to the COVID-19 pandemic and to demand that ICE take immediate precautionary
   steps to protect the safety of the people in its custody.

   On or about March 6, 2020, ICE Health Services Corps (IHSC) issued “Interim Reference Sheet on 2019-Novel
   Coronavirus (COVID-19),” which contains protocols for responses to COVID-19 in ICE facilities. Those protocols are
   critically deficient from a public and institutional health perspective. In particular, the protocols fail to prescribe
   any process for screening medically vulnerable individuals in ICE custody to assess precautionary measures—
   including but not limited to release—to protect health and safety. The protocols also fail to contemplate how ICE
   intends to ensure adequate responses to the COVID-19 epidemic notwithstanding already existing deficiencies in
   ICE’s provision of care, including but not limited to inadequate staffing and inadequate access to qualified medical
   care. These omissions are all the more concerning in light of the recent announcement that staff at ICE facilities
   have tested positive for COVID-19, underscoring the fact that this deadly and highly infectious virus is likely already
   running rampant throughout ICE facilities. Further, ICE continues to conduct internal enforcement and detaining
   arrestees, thereby expanding the risk of community spread within facilities.

   For these reasons, we demand that ICE immediately modify its protocols to assess these and any other
   deficiencies, including the immediate implementation of processes to conduct risk-assessments for the individuals
   in its custody. We further demand that ICE immediately inform us if any additional guidance, policies, or practices
   have been issued or implemented since the March 6 guidance or will be issued in the immediate future.

   Remediating ICE’s failure to adequately prepare for and respond to COVID-19 is urgent—failure to do so will cost
   lives in the very near future. We reserve all rights, including seeking emergency relief from the Court, if ICE does
   not immediately rectify these defects.

   Sincerely,


                  Jared Davidson he/him/el
                  Senior Staff Attorney | Criminal Justice Reform
                  Southern Poverty Law Center
                  T 504.526.1510
                  jared.davidson@splcenter.org | www.splcenter.org
                  Admitted in Louisiana, New York
   This e-mail and any attachments are confidential and may be protected by legal privilege. If you are not the intended recipient, be aware that any disclosure,
   copying, distribution or use of this e-mail or any attachment is prohibited. If you have received this e-mail in error, please notify The Southern Poverty Law
   Center immediately by returning it to the sender and delete this copy from your system. Thank you for your cooperation.




                                                                         EXHIBIT A
